Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al. (US 20140075984 A1) in view of Douglass (US 20040025908 A1).

Regarding claim 1, Sugawara et al. discloses a fluid supply device for supplying a fluid in a liquid state toward a processing chamber, comprising: 
a condenser that liquefies a fluid in a gas state (Sugawara et al. ¶33 & Figs. 1-6); 
a tank 11 that stores the fluid liquefied by the condenser (Sugawara et al.  Figs. 1-6);
 a pump 12  that pressure-feeds the liquefied fluid stored in the tank toward the processing chamber 30 (point of use); and 
a heater 19 provided to a flow path that communicates with a discharge side of the pump and to partially change a  liquid in the flow path to a supercritical fluid (Sugawara et al. ¶44 & Figs. 6).  
Sugawara et al. specifically discloses this delivery system is for semiconductor processing however does not explicitly state that it is fed into a processing chamber.  This specific limitation is non the less understood.  For support see Douglas et al. paragraph 13 explicitly disclosing a supercritical CO2 delivery system for feeding analogous supercritical CO2 into a processing chamber.  The claimed processing chamber would be at least a obvious expectation if not implicitly understood by one of ordinary skill in the art at the time of the invention.

Regarding claim 2, Sugawara et al. in view of Douglas et al. discloses a fluid supply device according to claim 1, further comprising: an extended heat transfer tube part having an increased heat transfer area and provided to the flow path that communicates with the discharge side of the pump, wherein the heater is provided to the extended heat transfer tube part (Sugawara et al. ¶44 & Figs. 6).  
The limitations “increased heat transfer area” and “provided to extend” are relative, and therefore do not provide a clear structural distinction.  Sugawara et al. provides a tube from the heater to the point of use that has a finite amount of extension.  It would naturally have a increased heat transfer area than a device with a shorter finite length.
Regarding claim 3, Sugawara et al. in view of Douglas et al. discloses a fluid supply device according to claim 2, wherein the heater  and the extended heat transfer tube part are provided to a flow path that branches from a point between the pump and a switch valve provided in a middle of a flow path from the discharge side of the pump to the processing chamber, the flow path thus branched being a flow path to return  the liquid discharged from the pump to the condenser (Sugawara et al. Figs. 1-6 all depict a return branch).  

Regarding claim 4, Sugawara et al. in view of Douglas et al. discloses a fluid supply device according to claim 2, wherein the heater and the extended heat transfer tube part are provided in a middle of a main flow path connecting the pump and the processing chamber (Sugawara et al. Fig. 6).  

Regarding claim 6, Sugawara et al. in view of Douglas et al. discloses a fluid supply device according to claim 1, wherein the fluid can be changed to a supercritical state (Sugawara et al. ¶44 & Figs. 6).  Note: this limitation does not provide any further structural distinction to the apparatus claim. 

Regarding claim 7, Sugawara et al. in view of Douglas et al. discloses a fluid supply method comprising using the fluid supply device described in claim 1 to supply the fluid in the liquid state toward the processing chamber (Sugawara et al. ¶44 & Figs. 6).  Note: This is the implicit intended use of the prior art and claimed inventions.

Regarding claim 8, Sugawara et al. in view of Douglas et al. discloses a semiconductor manufacturing system that processes a substrate using a fluid supplied from the fluid supply device described in claim 1 (Sugawara et al. ¶44 & Figs. 6).  Note: this limitation does not provide any further structural distinction to the apparatus claim.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al. (US 20140075984 A1) in view of Douglass  in view of Costantini et al. (US 20010050096 A1).

Regarding claim 5, Sugawara et al. in view of Douglas et al. discloses a fluid supply device according to claim 2.  As Sugarwara et al. is applied to claim 2 a generic tube is applied as claim 2 is broadly interpreted.  The cooling unit 15 of Sugara would be expected to have a heat exchanger which would likely  includes any one of a spiral tube, a helical tube, a corrugated tube, a plate-type tube, and a multi-tube-type tube, or a combination thereof and be equivalent to the claimed the extended heat transfer tube part being one of the mentioned.  For support see Costantini et al. paragraph 19.  Costantini et al. discloses a analogous recirculatory/recovery super critical CO2 delivery system.  As disclosed in the references paragraph heat exchanging coils are routinely used to cooling.  As generically understood in the cooling art, a coil extends a distance and increases surface area for thermal transfer of heat.  As such, event though Sugawara et al. is silent on the tube extending in a coils shape (or any other known surface are increasing shape), it would be a obvious expectation by one of ordinary skill in the art to incorporate a generic coil cooling unit such a disclosed in Costantini as the cooling unit in Sugawara.
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



7/28/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822